NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             23-NOV-2022
                                             07:58 AM
                                             Dkt. 66 OAWST
                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI I


  LARRY KAWAAUHAU, Plaintiff-Appellee, v. HAWAIIAN PARADISE PARK
  OWNERS ASSOCIATION, Defendant-Appellee, and MAYELIN STILLWELL;
      LESLIE BLYTH, Defendants-Appellants, and JOHN DOES 1-10;
   JANE DOES 1-10; DOE PARTNERSHIPS 1-10; DOE CORPORATIONS 1-10;
DOE GOVERNMENTAL ENTITIES 1-10; AND DOE ENTITIES 1-10, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 19-1-0184)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
    (By: Wadsworth, Presiding Judge, Nakasone and Chan, JJ.)
             Upon consideration of the November 17, 2022 Stipulation

for Dismissal With Prejudice as to All Claims and Parties

(Stipulation) filed by Defendants-Appellants Mayelin Stillwell

and Leslie Blyth, Individually and as Former Board Directors of

the Hawaiian Paradise Park Owners Association (Appellants), the

papers in support, and the record, it appears that:

             (1) the appeal has been docketed;

             (2) pursuant to Hawai i Rules of Appellate Procedure

Rule 42(b), the parties stipulate for dismissal of the appeal

with prejudice, that there are no other pending claims and issues

between the parties, and each party is to bear their own fees and

costs; and
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER



          (3) the Stipulation is dated and signed by counsel for

all parties appearing in the appeal.

          IT IS HEREBY ORDERED that the Stipulation is approved,

and the appeal is dismissed with prejudice.

          DATED:   Honolulu, Hawai i, November 23, 2022.

                                      /s/ Clyde J. Wadsworth
                                      Presiding Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2